Citation Nr: 1628564	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  11-31 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD).

2.  Entitlement to a rating in excess of 10 percent for left knee DJD.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1980 to October 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for right and left knee DJD, rated 10 percent, each, from December 29, 2009.  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In August 2015 these matters (and a claim of service connection for a psychiatric disability) were remanded for further development.

An April 2015 rating decision denied the Veteran a total disability rating based on individual unemployability (TDIU) due to service connected disability.  He has not yet filed a notice of disagreement with that determination.  Thus, that matter is not before the Board.  

An intervening (April 2016) rating decision granted the Veteran service connection for depressive disorder, resolving the appeal in that matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2015 Board remand ordered an orthopedic examination of the Veteran to ascertain the severity of his right and left knee disabilities, to include reconciling that January 2010 and November 2014 knee VA examinations both found no sign of instability in either knee, but noted that the Veteran required the use of knee braces (ordinarily provided for instability).  A September 2015 VA examiner also did not find instability, and did not (as was requested) reconcile the Veteran's required use of knee braces with that findings.  Therefore, the opinion is nonresponsive to the Board's remand instructions, and inadequate for rating purposes.  A remand for corrective action (an addendum medical advisory opinion) is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran receives ongoing VA treatment for his knees.  Updated records of such treatment are likely to contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record all updated records (i.e., those not already in the record) of VA evaluations or treatment the Veteran has received for his right and left knee disabilities, to specifically include all such records dated since April 2016.

2. The AOJ should thereafter arrange for the record to be forwarded to the September 2015 examiner for review and an addendum medical advisory opinion.  [If that provider is unavailable, the record should be forwarded to another orthopedist for review and the opinion sought.]  If another examination is needed for the opinion sought, such should be arranged.  The consulting provider should provide an addendum opinion that reconciles the findings of no instability on January 2010, November 2014, and September 2015 examinations with the indications that he requires the use of knee braces (which ordinarily are provided for instability).  

All opinions must include rationale.
3. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

